In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 15-160V
                                     Filed: September 21, 2016
                                         Not for Publication

*************************************
ADAN GOMEZ and RAQUEL AYON,                *
on behalf of the Estate of JOEL GOMEZ, *
                                           *
               Petitioners,                *         Damages decision based on
                                           *         stipulation; human papillomavirus
 v.                                        *         (“HPV”) vaccine; myocarditis;
                                           *         death
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Jeffrey T. Roberts, Newport Beach, CA, for petitioners.
Darryl R. Wishard, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On September 21, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms.

        Petitioners filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”), on February 20,
2015. They allege that their deceased son, Joel Gomez, developed myocarditis and died due to
his receipt of the human papillomavirus (“HPV”) vaccine on August 19, 2013. Respondent
denies that the HPV vaccine caused Joel’s myocarditis, any other injury, or his death.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        Nonetheless, the parties agree to resolve this matter informally. The undersigned finds
the terms of the stipulation to be reasonable. The court adopts the parties’ stipulation, attached,
and awards compensation in the amount and on the terms set forth in the stipulation.

       Pursuant to the stipulation, the court awards a lump sum of $200,000.00, representing
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a). The
award shall be in the form of a check for $200,000.00 made payable to petitioners as the legal
representatives of the Estate of Joel Gomez.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 21, 2016                                                s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                            Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2